DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 3-6, 8-10, 13-16, 18, 20-23, and 25-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claims 1, 13, and 18, the prior art neither discloses nor suggest in the context of the claim, the limitations reciting, “...forming a second opening through the pad metal layer in the pixel area…and forming a third opening through the pad metal layer in the bond pad area…wherein the first (second) passivation layer is formed to line sidewalls and bottoms of the second and the third openings…wherein the pad metal layer is a single layer with a first portion vertically aligned with the bond pad area, a second portion vertically aligned with the pixel area, and a third portion vertically aligned with the peripheral area, wherein the first portion, the second portion, and the third portion of the pad metal layer are separated (spaced apart, laterally spaced apart) from each other, wherein the third portion…is between the first portion and the second portion, wherein a lower surface of the second portion facing the substrate is level with a lower surface of the third portion facing the substrate.”
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891